IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,379-01


                          EX PARTE HAO TICH HUYNH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO. W03-26686-I(A)
          IN THE CRIMINAL DISTRICT COURT NO. 2 OF DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because counsel did not advise Applicant

of potential defensive issues. Applicant has alleged facts that, if true, might entitle him to relief. In

these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d
294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the
                                                                                                      2

appropriate case, the trial court may rely on its personal recollection. Id.

       It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 9, 2019
Do not publish